    Case 3:21-cv-00155-N-BH Document 4 Filed 03/08/21                              Page 1 of 2 PageID 19



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

COREY DESHAUN COLLINS,                                     )
    ID # 56800-177,                                        )
           Movant,                                         )
                                                           )         No. 3:21-CV-155-N-BH
vs.                                                        )         No. 3:18-CR-47-N
                                                           )
UNITED STATES OF AMERICA,                                  )
          Respondent.                                      )

                 ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE AND
                      DENYING CERTIFICATE OF APPEALABILITY

         After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and

Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court.               For the reasons stated in the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge, the Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, received on January 22,

2021 (doc. 1), is construed as a petition under 28 U.S.C. § 2241 and DISMISSED for lack of

jurisdiction. To the extent the movant alleges any claims under § 2255, those claims are DENIED

with prejudice as barred by the statute of limitations.

         In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(c) and after considering

the record in this case and the recommendation of the Magistrate Judge, the movant is DENIED a

Certificate of Appealability on any claims under § 2255.1 The Court adopts and incorporates by



1
 A certificate of appealability (COA) is not required for a federal inmate to appeal the denial of relief under 28
U.S.C. § 2241. See Padilla v. United States, 416 F. 424, 425 (5th Cir. 2005).
    Case 3:21-cv-00155-N-BH Document 4 Filed 03/08/21                                Page 2 of 2 PageID 20



reference the Magistrate Judge’s Findings, Conclusions, and Recommendation in support of its

finding that the movant has failed to show (1) that reasonable jurists would find this Court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would

find “it debatable whether the petition states a valid claim of the denial of a constitutional right”

and “debatable whether [this Court] was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S. 473, 484 (2000).2

         In the event that the movant files a notice of appeal, he must pay the $505.00 appellate

filing fee or submit a motion to proceed in forma pauperis that is accompanied by a properly signed

certificate of inmate trust account.

         SIGNED this 8th day of March, 2021.




                                                        UNITED STATES DISTRICT JUDGE




2
 Rule 11 of the Rules Governing Section 2255 Proceedings for the United States District Courts, as amended effective
on December 1, 2019, reads as follows:

         (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
         when it enters a final order adverse to the applicant. Before entering the final order, the court may
         direct the parties to submit arguments on whether a certificate should issue. If the court issues a
         certificate, the court must state the specific issue or issues that satisfy the showing required by 28
         U.S.C. § 2253(c)(2). If the court denies a certificate, a party may not appeal the denial but may seek
         a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion to
         reconsider a denial does not extend the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order entered under
these rules. A timely notice of appeal must be filed even if the district court issues a certificate of appealability.
These rules do not extend the time to appeal the original judgment of conviction.
